                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION



ELLIS STEVE MITCHELL,

       Plaintiff,

v.                                               CASE NO. 8:18-cv-1088-T-23CPT

CITY OF BARTOW,

      Defendant.
__________________________________/


                                       ORDER

       Suing under Section 1983, Ellis Steve Mitchell, appearing pro se, claims

(Doc. 21) that the City of Bartow deprived Mitchell of a constitutional right (1) by

“gaveling down” Mitchell during two city commission meetings and (2) by

performing a criminal background check against Mitchell after the first meeting.

A June 22, 2018 order (Doc. 7) dismisses Mitchell’s original complaint for failure to

state a claim, and a December 26, 2019 order (Doc. 20) dismisses Mitchell’s first

amended complaint for failure to state a claim. With leave, Mitchell for a second

time amends (Doc. 21) the complaint, which the City moves (Doc. 22) to dismiss for

failure to state a claim.

       Mitchell’s second amended complaint fails to remedy any of the deficiencies

identified by the order dismissing Mitchell’s first amended complaint. In the second

amended complaint, Mitchell alleges that during a city commission meeting Mitchell
“was recognized to speak” and that the vice-mayor “gavelled (sic) down” Mitchell

because the vice-mayor “did not like what the plaintiff was saying.” (Doc. 21 at 11)

Like Mitchell’s first two complaints, Mitchell’s second amended complaint alleges

no facts about the content of Mitchell’s speech that allegedly spurred the vice-mayor

to “gavel down” Mitchell and no facts about the circumstances accompanying and

causing the “gaveling down.” The order dismissing Mitchell’s first amended

complaint explains that a city commission meeting is a “limited” public forum

during which the city may impose content-neutral restrictions on the time, place, and

manner of speech. (Doc. 20 at 4) As the order teaches:

             [A] city can confine a meeting to a specified subject, can
             preclude extraneous — or require germane — discourse, can
             prohibit disruptive behavior, and can allot a stated time to a
             speaker. The First Amendment grants no license to divert,
             monopolize, disrupt, or truncate presentations received in a
             “limited public forum,” such as a meeting of a city commission.
             A city always can, and sometimes must, for example, through a
             presiding officer’s applying rules of procedure and decorum,
             reasonably limit a speaker’s time and topic to enable the
             informed, effective, and orderly conduct of the public’s
             business. Rowe v. City of Coca, Florida, 358 F.3d 800, 802–03
             (11th Cir. 2004).

(Doc. 20 at 4)

      Although alleging facts that suggest a possibility of the City’s liability, Mitchell

alleges no facts plausibly suggesting that the City’s “gaveling down” of Mitchell

constitutes an impermissible restriction on Mitchell’s speech. Despite two

opportunities to amend, Mitchell continues to allege sparse, uninformative facts that




                                          -2-
support no sustainable inference that the City denied Mitchell a right secured by the

First Amendment.

       Also, Mitchell alleges that the City deprived Mitchell of a right secured by the

Fourth Amendment because the police chief ordered a detective to perform a “record

check” against Mitchell to “stop [Mitchell’s] free speech at Public Meetings.” As the

order dismissing Mitchell’s first amended complaint explains, Mitchell enjoys “no

legitimate expectation of privacy in the facts of [Mitchell’s] criminal background.”

(Doc. 20 at 6); see also United States v. Villagrana-Flores, 467 F.3d 1269, 1277 n.4 (11th

Cir. 2007) (“[T]he Fourth Amendment is not implicated simply because a name,

legally obtained, is later used to run a criminal background check. That action is

neither a search nor a seizure, for there is no legitimate expectation of privacy in

one’s criminal history.”)

       Finally, Mitchell asserts — without providing supporting facts — that the

defendants denied Mitchell due process under the Fourteenth Amendment. Like the

first two complaints, the second amended complaint identifies neither a

constitutionally deficient process employed by the City nor the deprivation of an

interest in life, liberty, or property. Devoid of facts, the second amended complaint

fails both to inform the defendants of the alleged due process claim and to permit the

formulation of a cogent response.

       Despite two opportunities to amend, Mitchell has failed to allege any facts

plausibly suggesting that the City denied Mitchell a right secured by the Constitution.



                                           -3-
The City’s motion (Doc. 22) to dismiss is GRANTED, and the second amended

complaint is DISMISSED for failure to state a claim. The clerk is directed to

CLOSE the case.

      ORDERED in Tampa, Florida, on February 18, 2020.




                                        -4-
